Case 8:20-cv-00411-JVS-JDE Document 19 Filed 12/23/20 Page 1 of 2 Page ID #:177



  1   Jon G. Daryanani, Bar No. 205149
      JDaryanani@perkinscoie.com
  2   Jill L. Ripke, Bar No. 309501
      Jripke@perkinscoie.com
  3   PERKINS COIE LLP
  4
      1888 Century Park E., Suite 1700
      Los Angeles, CA 90067-1721
      Telephone: 310.788.9900
                                                         JS-6
  5   Facsimile: 310.788.3399
  6   Attorneys for Defendant
      T-Mobile USA, Inc.
  7
  8                            UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11 Shahzad Zakir,                              Case No. 8:20-cv-00411-JVS-JDE
 12               Plaintiff,                    ORDER RE: STIPULATION OF
                                                DISMISSAL WITH PREJUDICE
 13 v.
 14 T-MOBILE USA, INC., a Delaware
    corporation; and DOES 1-50,                 District Judge:   James V. Selna
 15                                             Magistrate Judge: John D. Early
                  Defendants.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              -1-
                                         ORDER RE: STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                                  150583157.1
Case 8:20-cv-00411-JVS-JDE Document 19 Filed 12/23/20 Page 2 of 2 Page ID #:178



  1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  2         Plaintiff Shahzad Zakir (“Plaintiff”) and Defendant T Mobile USA, Inc.
  3   (“Defendant”), filed a stipulation of dismissal of the entire action, with prejudice.
  4         For good cause appearing, it is hereby ORDERED that the above-entitled
  5   action is dismissed with prejudice with each party to pay his or its own attorneys’
  6   fees and costs.
  7
  8         IT IS SO ORDERED.
  9
      Dated: December 23, 2020                By:
 10                                                   United States District Judge
                                                      James V Selna
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                -2-
                               [PROPOSED] ORDER RE: STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                                     150583157.1
